Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US Pub. No. 2014/0071075 A1).
As to claim 1, Yamamoto shows a method (Figs. 2 and 9A and paras. 35 and 99) comprising: at an electronic device 100 with one or more processors 101 and memory (102/103, Figs. 1A and para. 22): detecting a touch input on a touch-sensitive surface of an input device 108 (Fig. 1A and para. 24) that controls a user interface displayed by a display (i.e. “touch panel display 108”, Fig. 1A and para. 24), wherein detecting the touch input includes detecting touchdown of a contact (step S201, Fig. 2 and para. 36), movement of the contact, and an increase in a characteristic intensity  of the contact to a respective intensity (i.e. speed, step S902, Fig. 9A and para. 101); and in response to detecting the touch input: in accordance with a determination that the movement of the contact meets first movement criteria (i.e. “NO” in step S902, Fig. 9A and para. 101) when the increase in the characteristic intensity of the contact to the respective intensity is detected (i.e. step S902), wherein the first movement criteria includes a criterion that is met when the contact has a first speed during the touch input, generating a selection input that corresponds to the increase in intensity of the contact to the respective intensity (i.e. confirming that the touch input will not be excluded, Fig. 9A, steps S904 -S907 and paras. 103 – 106); and in accordance with a determination that the movement of the contact meets second movement criteria (i.e. “YES” in step S902, Fig. 9A and para. 101) when the increase in the characteristic intensity of the contact to the respective intensity is detected, wherein the second movement criteria includes a criterion that is met when the contact has a second speed during the touch input that is greater than the first speed, forgoing generation of the selection input that corresponds to the increase in intensity of the contact to the respective intensity (i.e. concluding that the touch input was unintentional and excluding the touch input data, Fig. 9A, steps S903, S906 and S907 and paras. 103 – 106).
As to claim 12, Yamamoto shows detecting a second touch input on the touch-sensitive surface of the input device (i.e. successive i+1th touch data, Fig. 9A and para. 101), wherein detecting the second touch input includes detecting touchdown of a second contact (step S201, Fig. 2 and para. 36, note that the process is continuously repeated), movement of the second contact, and an increase in a characteristic intensity of the second contact to a second respective intensity (i.e. speed, step S902, Fig. 9A and para. 101), greater than the respective intensity; and in response to detecting the second touch input: in accordance with a determination that the movement of the second contact meets the second movement criteria (i.e. “NO” in step S902, Fig. 9A and para. 101) when the increase in the characteristic intensity of the second contact to the second respective intensity is detected, wherein the second movement criteria includes a criterion that is met when the second contact has the second speed during the touch input that is greater than the first speed, generating a selection input that corresponds to the increase in intensity of the second contact to the second respective intensity (i.e. confirming that the touch input will not be excluded, Fig. 9A, steps S904 -S907 and paras. 103 – 106); and in accordance with a determination that the movement of the second contact meets third movement criteria (i.e. “YES” in step S902, Fig. 9A and para. 101) when the increase in the characteristic intensity of the second contact to the second respective intensity is detected, wherein the third movement criteria include a criterion that is met when the second contact has a third speed during the second touch input that is greater than the second speed, forgoing generation of the selection input that corresponds to the increase in intensity of the second contact to the second respective intensity (i.e. concluding that the touch input was unintentional and excluding the touch input data, Fig. 9A, steps S903, S906 and S907 and paras. 103 – 106).
As to claim 16, Yamamoto shows an electronic device 100 (Figs. 1A and para. 22), comprising: one or more processors 101; memory (102/103, Figs. 1A and para. 22); a display device (i.e. “touch panel display 108”, Fig. 1A and para. 24); one or more input devices (i.e. “touch panel display 108”, Fig. 1A and para. 24); and one or more programs (i.e. calculations/determinations), wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (para. 22), the one or more programs including instructions for: detecting a touch input on a touch-sensitive surface of an input device 108 (Fig. 1A and para. 24) that controls a user interface displayed by a display (i.e. “touch panel display 108”, Fig. 1A and para. 24), wherein detecting the touch input includes detecting touchdown of a contact (step S201, Fig. 2 and para. 36), movement of the contact, and an increase in a characteristic intensity  of the contact to a respective intensity (i.e. speed, step S902, Fig. 9A and para. 101); and in response to detecting the touch input: in accordance with a determination that the movement of the contact meets first movement criteria (i.e. “NO” in step S902, Fig. 9A and para. 101) when the increase in the characteristic intensity of the contact to the respective intensity is detected (i.e. step S902), wherein the first movement criteria includes a criterion that is met when the contact has a first speed during the touch input, generating a selection input that corresponds to the increase in intensity of the contact to the respective intensity (i.e. confirming that the touch input will not be excluded, Fig. 9A, steps S904 -S907 and paras. 103 – 106); and in accordance with a determination that the movement of the contact meets second movement criteria (i.e. “YES” in step S902, Fig. 9A and para. 101) when the increase in the characteristic intensity of the contact to the respective intensity is detected, wherein the second movement criteria includes a criterion that is met when the contact has a second speed during the touch input that is greater than the first speed, forgoing generation of the selection input that corresponds to the increase in intensity of the contact to the respective intensity (i.e. concluding that the touch input was unintentional and excluding the touch input data, Fig. 9A, steps S903, S906 and S907 and paras. 103 – 106).
As to claim 17, Yamamoto shows a non-transitory computer readable storage medium storing one or more programs (i.e. CPU 101, Fig. 1A and para. 22), the one or more programs comprising instructions (para. 22), which when executed by one or more processors of an electronic device with a display device and one or more input devices (i.e. “touch panel display 108”, Fig. 1A and paras. 22 and 24), cause the electronic device to: detect a touch input on a touch-sensitive surface of an input device 108 (Fig. 1A and para. 24) that controls a user interface displayed by a display (i.e. “touch panel display 108”, Fig. 1A and para. 24), wherein detecting the touch input includes detecting touchdown of a contact (step S201, Fig. 2 and para. 36), movement of the contact, and an increase in a characteristic intensity  of the contact to a respective intensity (i.e. speed, step S902, Fig. 9A and para. 101); and in response to detecting the touch input: in accordance with a determination that the movement of the contact meets first movement criteria (i.e. “NO” in step S902, Fig. 9A and para. 101) when the increase in the characteristic intensity of the contact to the respective intensity is detected (i.e. step S902), wherein the first movement criteria includes a criterion that is met when the contact has a first speed during the touch input, generate a selection input that corresponds to the increase in intensity of the contact to the respective intensity (i.e. confirming that the touch input will not be excluded, Fig. 9A, steps S904 -S907 and paras. 103 – 106); and in accordance with a determination that the movement of the contact meets second movement criteria (i.e. “YES” in step S902, Fig. 9A and para. 101) when the increase in the characteristic intensity of the contact to the respective intensity is detected, wherein the second movement criteria includes a criterion that is met when the contact has a second speed during the touch input that is greater than the first speed, forgo generation of the selection input that corresponds to the increase in intensity of the contact to the respective intensity (i.e. concluding that the touch input was unintentional and excluding the touch input data, Fig. 9A, steps S903, S906 and S907 and paras. 103 – 106).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Levesque et al. (US Pub. No. 2016/0187988 A1).
As to claim 2, Yamamoto does not show that generating the selection input that corresponds to the increase in intensity of the contact to the respective intensity comprises initiating an operation to provide haptic feedback at the input device in response to generating the selection input.
Levesque shows that generating a selection input that corresponds to a increase in intensity of a contact comprises initiating an operation to provide haptic feedback at the input device in response to generating the selection input (para. 112).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Yamamoto with those of Levesque by providing haptic effects because designing the system in this way allows the device to simulate real world feeling attributes (para. 112).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Ishida (US Pub. No. 2015/0054766 A1).
As to claim 5, Yamamoto does not show that in accordance with a determination that the movement of the contact meets the second movement criteria, and the movement of the contact is less than a movement threshold, generating a tap input that corresponds to the contact.
Ishida shows that that in accordance with a determination that a movement of a contact meets a movement criteria, and movement of the contact is less than a movement threshold, generating a tap input that corresponds to the contact (i.e. step S24, Fig. 10B and para. 174).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Yamamoto with those of Ishida by differentiating between different types of touch inputs in this way because designing the system in this way allows the device to save power (para. 215).
As to claim 6, Yamamoto does not show that in accordance with a determination that the movement of the contact meets the second movement criteria, and the movement of the contact is greater than the movement threshold, generating a swipe input that corresponds to the movement of the contact.
Ishida shows that in accordance with a determination that the movement of a contact meets a movement criteria, and the movement of the contact is greater than a movement threshold, generating a swipe input that corresponds to the movement of the contact (i.e. step S24, Fig. 10B and para. 174).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Yamamoto with those of Ishida by differentiating between different types of touch inputs in this way because designing the system in this way allows the device to save power (para. 215).
Allowable Subject Matter
Claims 3, 4, 7 – 11 and 13 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627